283 S.W.3d 309 (2009)
STATE of Missouri, Respondent,
v.
Jason M. POTTER, Appellant.
No. WD 68793.
Missouri Court of Appeals, Western District.
May 26, 2009.
Craig A. Johnston, Columbia, MO, for appellant.
Shaun J. Mackelprang, Robert J. Bartholomew, Jefferson City, MO, for respondent.
DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JOSEPH M. ELLIS, Judge and THOMAS H. NEWTON, Chief Judge.

ORDER
PER CURIAM.
Jason Potter appeals his convictions for possession of marijuana with intent to distribute and possession of drug paraphernalia with intent to use. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions. Affirmed. Rule 30.25(b).